14-4397
     Pan v. Lynch
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A205 614 892
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   17th day of May, two thousand sixteen.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            REENA RAGGI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   HANG PAN,
14                  Petitioner,
15
16                  v.                                               14-4397
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Gerald Karikari, New York, New York.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Cindy S.
27                                       Ferrier, Assistant Director; Tracie
28                                       N. Jones, Trial Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Hang Pan, a native and citizen of the People’s

6    Republic of China, seeks review of an October 24, 2014, decision

7    of the BIA affirming a January 29, 2013, decision of an

8    Immigration Judge (“IJ”) denying Pan’s application for asylum,

9    withholding of removal, and relief under the Convention Against

10   Torture (“CAT”).   In re Hang Pan, No. A205 614 892 (B.I.A. Oct.

11   24, 2014), aff’g No. A205 614 892 (Immig. Ct. N.Y. City Jan.

12   29, 2013).     We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed the

15   IJ’s decision, including the portions not explicitly discussed

16   by the BIA.    Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d

17   Cir. 2005).     The applicable standards of review are well

18   established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

19   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

20       For asylum applications, like Pan’s, governed by the REAL

21   ID Act, the agency may, “[c]onsidering the totality of the
                                    2
1    circumstances,” base a credibility finding on inconsistencies

2    between the applicant’s statements and other evidence, “without

3    regard to whether” they go “to the heart of the applicant’s

4    claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey,

5    534 F.3d 162, 163-64 (2d Cir. 2008).        “We defer . . . to an IJ’s

6    credibility determination unless, from the totality of the

7    circumstances, it is plain that no reasonable fact-finder could

8    make such an adverse credibility ruling.”        Xiu Xia Lin, 534 F.3d
9    at 167.

10       Substantial evidence supports the adverse credibility

11   determination.      The    IJ   reasonably     relied      on   internal

12   inconsistencies within Pan’s testimony and inconsistencies

13   among   his   testimony,   prior       statements,   and    documentary

14   evidence.     For instance, Pan submitted documentary evidence

15   that he went to a clinic twice after he was allegedly beaten

16   by authorities, but he testified that he only went once.             The

17   agency was not required to accept his explanation, that the

18   second visit was he only to pick up medicine, particularly given

19   that the entry for the second visit reflected a re-examination

20   but not any prescriptions.      Majidi v. Gonzales, 430 F.3d 77,

21   80-81 (2d Cir. 2005).
                                        3
1        Pan also submitted a document titled a “detention warrant.”

2    When asked about it, he testified that he was summoned back to

3    the police station shortly after he was released to pick up the

4    document.    His asylum application omitted any mention of this

5    summons or document.       His explanation, that he thought it was

6    an unimportant part of regular police procedure, is not

7    sufficiently compelling to overturn the IJ’s inconsistency

8    finding.    Id.

9        Finally, Pan testified on direct examination that he was

10   introduced to Christianity at a time when he was having trouble

11   with work.     On cross-examination, he testified that he was

12   struggling with his job at a jewelry store.            Immediately

13   thereafter, when asked when he worked at the jewelry store, he

14   replied that he worked there for three days in 2008, three years

15   before he was introduced to Christianity.        He was unable to

16   provide any explanation for this inconsistency.

17       Given the internal inconsistencies in his testimony and the

18   inconsistencies among his testimony, documentary evidence, and

19   written statements, all of which relate to his Christianity or

20   alleged     persecution,    substantial   evidence   supports   the

21   agency’s adverse credibility determination.       Xiu Xia Lin, 534
                                       4
1 F.3d at 167.     That determination is dispositive of asylum,

2    withholding of removal, and CAT relief, because all three rely

3    on the same factual predicate.       See Paul v. Gonzales, 444 F.3d
4    148, 156-57 (2d Cir. 2006).

5        For the foregoing reasons, the petition for review is

6    DENIED.    As we have completed our review, any stay of removal

7    that the Court previously granted in this petition is VACATED,

8    and any pending motion for a stay of removal in this petition

9    is DISMISSED as moot.    Any pending request for oral argument

10   in this petition is DENIED in accordance with Federal Rule of

11   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

12   34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O=Hagan Wolfe, Clerk




                                      5